DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 04/27/2021.  
Claims 1-14 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 04/27/2021 are accepted.
Specification
Objection to title: The title of the invention is not descriptive. The title recites a generic “memory system and operating method thereof”, but the specification describes a memory system and methods for determining whether to control a point of execution time of a command based on valid page counts of respective target memory blocks. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kryvaltsevich  (US 2017/0285945).
Regarding independent claims 1 and 8, taking claim 1 as exemplary analysis: Kryvaltsevich teaches a memory system (Fig. 2) comprising: a memory device including a plurality of memory blocks (Fig. 2, memory device 200, memory blocks 211; Fig. 8 & [0121], The HOST has a HOST block 804 available for the write operation); and a memory controller configured to communicate with the 5memory device and control the memory device ([0047], the memory controller 100 may control the memory device 200 in response to a request from the host device. The memory controller 100 may provide the data read from the memory device 200, to the host device, and store the data provided from the host device into the memory device 200), wherein the memory controller is configured to: 
select, among the plurality of memory blocks, one or more target memory blocks operable to store user data to be accessed by a host which requests the memory system to write data ([0121], The HOST has a HOST block 804 available for the write operation, wherein the HOST block 804 is a free block with 100% valid pages. Before the HOST fills the HOST block 804 … HOST sends 101 HOST commands to fill the HOST block 804), and 
10determine whether to control a point of execution time of a command received from the host ([0082], HOST commands can be throttled {control a point of execution time of a command received from the host} by the HOST throttling 606 and the BGC commands using the rest of the bandwidth; [0070], the HOST commands can be blocked in order to let the BGC to restore number of blocks), based on valid page counts of respective target memory blocks ([0086], The greater write amplification factor 614 may indicate that a stronger throttling may be required; Note that, the write amplification factor             
                
                    
                        A
                    
                    
                        f
                    
                
            
         is based on valid page counts of respective target memory blocks as shown in [0102], Throttling controller of FIG. 6 can throttle the BGC command flow 616 and HOST command flow 618 by a BGC/HOST ratio. The ratio between the HOST and BGC can be represented by a write amplification factor             
                
                    
                        A
                    
                    
                        f
                    
                
            
        , or an effective write amplification eWA, wherein
            
                
                    
                        A
                    
                    
                        f
                    
                
                =
                
                    
                        e
                        W
                        A
                    
                    
                        -
                        1
                    
                
                =
                
                    
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        v
                        a
                        l
                        i
                        d
                         
                        p
                        a
                        g
                        e
                        s
                         
                        i
                        n
                         
                        B
                        G
                        C
                         
                        b
                        l
                        o
                        c
                        k
                    
                    
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        i
                        n
                        v
                        a
                        l
                        i
                        d
                         
                        p
                        a
                        g
                        e
                        s
                         
                        i
                        n
                         
                        B
                        G
                        C
                         
                        b
                        l
                        o
                        c
                        k
                    
                
                =
                 
                
                    
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        B
                        G
                        C
                         
                        c
                        o
                        m
                        m
                        a
                        n
                        d
                        s
                    
                    
                        n
                        u
                        m
                        b
                        e
                        r
                         
                        o
                        f
                         
                        h
                        o
                        s
                        t
                         
                        c
                        o
                        m
                        m
                        a
                        n
                        d
                        s
                    
                
            
        ).  
Regarding claims 2 and 9, Kryvaltsevich further teaches wherein a target memory block is a memory block which is selected for garbage 15collection ([0120], target blocks 802 for the BGC {garbage 15collection} are mixed blocks with 80% valid pages and 20% invalid pages; [0122], The target blocks 802 mixed with valid pages and invalid pages can be recycled into 100% invalid pages, and the valid pages of the target blocks 802 can be consolidated into 4 BGC blocks 806).  
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-7 and 11-14 are objected to as being dependent upon Claims 3 and 10 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138